Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/15/2021 has been entered. Claims 1 – 20 remain pending. Claim 21 is newly added and finds support in at least [0061] of as-published US2020/0316688. The amendment to claim 1 finds support in at least [0061] of as-published US2020/031668
Applicant’s amendment to claim 1 has overcome the previous objection. 
Applicant’s amendment to claim 5 – 12 has overcome the previous rejection under 112(b). The rejection is withdrawn. 

Applicant’s amendment filed 12/15/2021, have overcome the previous rejection(s) under 102 (and 103) in view of Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) (and others). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) and Ayers (US 4,298,553) (and others)


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 6, 13 – 14, 17 – 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation)  in view of Ayers (US 4,298,553)

Regarding claims 1 – 2, Mizuno teaches an iron-based metallic glass [title] and a method of making it, in which the iron-based metallic glass has a “single amorphous phase containing no crystal phase” [0101] which, based on the language, a person of ordinary skill in the art would interpreted to mean that the amorphous phase is essentially 100% of the glass, which meets the claimed range, and is interpreted as such. Mizuno teaches that the method of making includes the steps of;
A raw material is melted in a crucible and allowed to fall down through a melt orifice [0101] (interpreted as molten metal stream flowing vertically downward)
Contacting the molten material with jet water to break up the melt by collision into a water tank [0101] (interpreted as “ejecting high pressure water” and “separating the stream into metal powder” and “cooling the metal powder”)
Wherein the jet water pressure is 100 MPa and at a temperature of 20°C [0105 and 0107, respectively]. 

Mizuno does not explicitly teach the type of nozzles used for water ejection. 

Ayers teaches a method of producing low oxide metal powders using water atomization [Title, Abstract]. Ayers further teaches that fine metal powders are derived in the method by using solid stream nozzles under high pressure [Col 6, line 9 – 12, 21 – 24, 30 – 34] and that the high pressure water from the nozzles causes the molten material to be broken and shattered into said fine metal powders [Col 6, line 49 – 52]. 



Mizuno in view of Ayers does not explicitly state the “collision pressure” and does not explicitly state that the water is in a subcritical or supercritical state on the collision surface of the molten metal. However, Mizuno teaches an ejection pressure (100 MPa) that is substantially identical to the Inventive Examples 1 – 4 in Table 1 of the instant invention, wherein the ejection pressure is 90 MPa or 100 MPa and the collision pressure is 20 MPa and 23 MPa, respectively [See Table 1 of Instant Invention]. Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure of Mizuno would meet the claimed collision pressure range (20 MPa or higher). 
Furthermore, the Instant Invention states “the temperature of the water on the collision surface is defined as the average temperature of the molten metal and the cooling water” [See 0063 of Instant Invention, also see Table 1]. For example, Example 3 of Table 1 has a water temperature of 10°C and a molten temperature of 1200°C resulting in an “average temperature” of 605°C and the water in the “supercritical state”. 
Mizuno, likewise, teaches a water temperature of 20°C and a melt temperature of 1500°C [0107, 0109] which results in an average temperature of 760°C. Therefore, there is a reasonable expectation that the water of Mizuno would be in a “supercritical state” of 23 MPa (based on the water pressure of 
Furthermore, the “average temperature” of Mizuno would be 760°C, which is greater than 374°C and therefore meets the claimed range of claim 2.

Where the claimed and prior art methods are identical or substantially identical processes a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (See MPEP 2158.01)

Regarding claims 5 – 6, Mizuno in view of Ayers teaches the invention as applied above in claim 1 – 2. Mizuno teaches an embodiment in which the total amount of iron (Fe), cobalt (Co), and nickel (Ni) is present in an atomic range of 68 – 81 at% [0039], which overlaps with the claimed range. Further still, Mizuno teaches that 0.03 – 0.7 wt% of copper (Cu) can be added in order to modify the corrosion resistance [0086, 0096]. While Mizuno does not explicitly teach the amount range of copper in atomic percentage, given that Fe, Co, Ni, and Cu all have approximately the same molecular weight there is a reasonable expectation that the weight% range of Mizuno would be approximately the same as the atomic% range, which would overlap with the claimed range. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Mizuno in view of Ayers and used copper as a corrosion resistance modifier in 

Regarding claims 13 – 14, Mizuno in view of Ayers teaches the invention as applied above in claims 1 and 2, respectively. Mizuno in view of Ayers teaches that the pressure of water is 100 MPa, the temperature is 20°C, and the molten material temperature is 1500°C. Based on Example 3, Table 1 of the Instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure would be 23 MPa, which meets the claimed range, and furthermore, the temperature of water on the collision surface would be 760°C, which meets the claimed range. Therefore, water would be in a supercritical state, meeting the claimed limitation of claims 13 and 14. 

Regarding claims 17 – 18, Mizuno in view of Ayers teaches the invention as applied above in claims 5 – 6. Mizuno teaches that the pressure of water is 100 MPa, the temperature is 20°C, and the molten material temperature is 1500°C. Based on Example 3, Table 1 of the Instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure would be 23 MPa, which meets the claimed range, and furthermore, the temperature of water on the collision surface would be 760°C, which meets the claimed range. Therefore, water would be in a supercritical state, meeting the claimed limitation of claims 17 – 18.

Regarding claim 21, Mizuno in view of Ayers teaches the invention as applied above in claim 1. Ayers teaches that the solid stream nozzle are placed approximately 5 inches (~127 mm)  from the point of intersection, which meets the claimed range [Col 6, line 21 – 23] 


Claims 3 – 4, 7 – 8, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) in view of Ayers (US 4,298,553), as applied to claims 1 – 2 above, in further view of Meguro (JPS6455308, using J-Platt translation) 

Regarding claim 3 – 4, Mizuno in view of Ayers teaches the invention as applied above in claims 1 and 2, respectively. Mizuno teaches the flow rate of water but does not explicitly teach the ratio of the flow rate of the water to the molten material.
Meguro teaches a method for producing an amorphous alloy powder with high density and mass productivity [page 2, “Purpose”]. Meguro further teaches using liquid atomization in order to produce the amorphous alloy powder, and further teaches that the ratio of the cooling liquid flow rate (“Qc”) to the flow rate of the molten material (“Qm”) is 40 or greater [page 6, top]. Meguro teaches that this ratio helps to ensure rapid cooling of the molten material and thereby ensure a large amorphous phase percentage [page 7, middle].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Mizuno in view of Ayers and used a flow rate ratio of the water jet stream to molten metal stream of 40 or greater, as taught by Meguro, in order to ensure that the cooling was rate was rapid enough to achieve a large amorphous phase percentage. 

Regarding claims 7 – 8, Mizuno in view of Ayers and Meguro teaches the invention as applied above in claims 3 – 4. Mizuno teaches an embodiment in which the total amount of iron (Fe), cobalt (Co), and nickel (Ni) is present in an atomic range of 68 – 81 at% [0039], which overlaps with the claimed range. Further still, Mizuno teaches that 0.03 – 0.7 wt% of copper (Cu) can be added in order to modify the corrosion resistance [0076, 0096]. While Mizuno does not explicitly teach the amount range of copper in atomic percentage, given that Fe, Co, Ni, and Cu all have approximately the same molecular weight there is a reasonable expectation that the weight% range of Mizuno would be approximately the same as the atomic% range, which would overlap with the claimed range. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Mizuno in view of Ayers and used copper as a corrosion resistance modifier in the iron-based metallic glass alloy, as taught by Mizuno, with a reasonable expectation of success to achieve the predictable results of improved corrosion resistance. Further still, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 15 – 16, Mizuno in view of Ayers and Meguro teaches the invention as applied above in claims 3 – 4. Mizuno teaches that the pressure of water is 100 MPa, the temperature is 20°C, and the molten material temperature is 1500°C. Based on Example 3, Table 1 of the Instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure would be 23 MPa, which meets the claimed range, and furthermore, the temperature of water on the collision .


Claims 9 – 10 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) in view of Ayers (US 4,298,553), as applied to claims 1 – 2 above, in further view of Makino (US 10,388,444).
 
Regarding claims 9 – 10, Mizuno in view of Ayers teaches the invention as applied above in claims 1 – 2. Mizuno does not explicitly teach a composition with an amount of iron (Fe), nickel (Ni), and cobalt (Co) of 82.5 – 86 at%. 
Makino teaches an alloy composition with a high saturation magnetic flux density and low coercive force [Col 3, line 33 – 39]. Makino teaches that the alloy composition contains iron (Fe) in an amount of 70 – 83.5 at% and cobalt (Co) in an amount of 3.5 – 4.5 at% , which overlaps with the claimed range, and further includes boron (B), silicon (Si), phosphorus (P), and copper (Cu) (meeting the claimed limitation) [Claim 1 and 2]. Additionally, Makino teaches that the alloy composition can be produced by water atomization and that the powder size is 90 µm or less, which overlaps with the claimed range [Col 3, line 30 – 35]. The alloy composition of Makino also contains a crystalline phase of 25% or less [Claim 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the alloy composition of Mizuno and substituted it with the alloy composition of Makino to achieve predictable results with a reasonable expectation of success. Furthermore, a person of ordinary skill in the art would be motivated to do so given Makino’s high flux density and low coercive force. 


Regarding claims 19 – 20, Mizuno in view of Ayers and Makino teaches the invention as applied above in claims 9 – 10. Mizuno teaches that the pressure of water is 100 MPa, the temperature is 20°C, and the molten material temperature is 1500°C. Based on Example 3, Table 1 of the Instant invention, there is a reasonable expectation to a person of ordinary skill in the art that the collision pressure would be 23 MPa, which meets the claimed range, and furthermore, the temperature of water on the collision surface would be 760°C, which meets the claimed range. Therefore, water would be in a supercritical state, meeting the claimed limitation of claims 19 and 20.


Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) in view of Ayers (US 4,298,553) and Meguro (JPS6455308, using J-Platt translation), as applied to claims 3 – 4 above, in further view of Makino (US 10,388,444).

Regarding claims 11 – 12, Mizuno in view of Ayers and Meguro teaches the invention as applied above in claims 3 – 4. Mizuno does not explicitly teach a composition with an amount of iron (Fe), nickel (Ni), and cobalt (Co) of 82.5 – 86 at%. 
Makino teaches an alloy composition with a high saturation magnetic flux density and low coercive force [Col 3, line 33 – 39]. Makino teaches that the alloy composition contains iron (Fe) in an 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the alloy composition of Mizuno and substituted it with the alloy composition of Makino to achieve predictable results with a reasonable expectation of success. Furthermore, a person of ordinary skill in the art would be motivated to do so given Makino’s high flux density and low coercive force. 
In regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Response to Arguments
Applicant’s amendment filed 12/15/2021, have overcome the previous rejection(s) under 102 (and 103) in view of Mizuno (WO2017/175831, cited in IDS of 11/11/2020, using US2019/0119797 as the English translation) (and others). The examiner agrees that Mizuno alone (or in view of Meguro or Makino) does not explicitly disclose the use of solid-stream nozzles or the distance from said nozzles to the molten material. Therefore, the rejection has been withdrawn.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735